DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 15 February 2021 is acknowledged.  The traversal is on the ground(s) that applicant does not acquiesce as to the propriety of characterizations of the teachings of the Hu reference vis a vis the claims or that the outlined groups of inventions do not share a special technical feature that is patentably distinguishable over the art.  This is not found persuasive because the restriction mailed on 16 December 2020 clearly set forth that the common technical feature is not a special technical feature as it does not make a .
The requirement is still deemed proper and is therefore made FINAL.

Claim(s) 10-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 8 is objected to because of the following informalities:  missing period at end of sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 & 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al. (US 5,744,258).
In regards to claim 1, Bai ‘258 discloses
5electrode material comprising: 
a group of hybrid particle structures, each hybrid particle structure consisting of electrode material and capacitor material (fig. 7), each hybrid particle structure being characterized by a core particle (42 – fig. 7; C3:L38-41) composed of active anode material or of active cathode material for a lithium-ion battery (C2:L12-16), each core particle being covered by a porous shell (44 – fig. 7; C3:L38-41) of smaller carbon particles (C2:L23-25), the carbon particles being porous and serving as capacitor material in the group of hybrid particle structures (C2:L23-25 & C3:L30-36), the porosity of the shells of capacitor material particles enabling lithium ions in a selected non-aqueous solution of a lithium electrolyte salt to interact with both the active anode material or the active cathode material of the core particle and the porous carbon capacitor particles of the shell (C3:L30-36, C5:L13-15, C5:L25-27).  

In regards to claim 2, Bai ‘258 discloses
Particulate electrode material as stated in claim 1 in which the core particles in the group of hybrid particle structures are composed of active anode material for a lithium-ion battery (C2:L12-16).  

In regards to claim 3, Bai ‘258 discloses
Particulate electrode material as stated in claim 1 in which the core particles in the hybrid particle structures are composed of active cathode material for a lithium-ion battery (C2:L12-16).  

In regards to claim 7, Bai ‘258 discloses
Particulate electrode material as stated in claim 1 in which the hybrid particle structures are bonded as a porous layer to a surface of a current collector foil (40 – fig. 7; C3:L12), the porous layer being permeable to a non-aqueous electrolyte solution of a lithium electrolyte salt (fig. 7; C3:L30-36, C5:L13-15, C5:L25-27).  

In regards to claim 8, Bai ‘258 discloses
Particulate electrode material as stated in claim 1 in which the porous carbon particles of the porous shell have pore sizes that are characterized as one of micropores, mesopores, and macropores (C2:L23-25, C3:L30-36, & C5:L25-27 – active carbon will inherently have one of micropores, mesopores, and macropores – furthermore for the outer coating to be porous to counter ions – the pores will need to be mesoporous). 

In regards to claim 9, Bai ‘258 discloses
Particulate electrode material as stated in claim 1 in which the porous carbon particles of the porous shell have pore sizes that are characterized as mesopores (C2:L23-25, C3:L30-36, & C5:L25-27 – for the outer coating to be porous to counter ions – the pores will need to be mesoporous). 

Claim(s) 1-2, 4, & 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20140001476A hereafter referred to as Lee.

Particulate electrode material for an electrode of a hybrid battery/capacitor in which the battery constituent is a lithium-ion battery; the 5electrode material comprising: 
a group of hybrid particle structures, each hybrid particle structure consisting of electrode material and capacitor material ([0001]), each hybrid particle structure being characterized by a core particle (12 – fig. 8; [0015]) composed of active anode material or of active cathode material for a lithium-ion battery ([0001] & [0015]), each core particle being covered by a porous shell of smaller carbon particles (21 – fig. 8; [0015]), the carbon particles being porous and serving as capacitor material in the group of hybrid particle structures ([0015] & [0002]), the porosity of the shells of capacitor material particles enabling lithium ions in a selected non-aqueous solution of a lithium electrolyte salt to interact with both the active anode material or the active cathode material of the core particle and the porous carbon capacitor particles of the shell (fig. 8; [0015] & [0002]).  

In regards to claim 2, Lee discloses
Particulate electrode material as stated in claim 1 in which the core particles in the group of hybrid particle structures are composed of active anode material for a lithium-ion battery ([0001]).  

In regards to claim 4, Lee discloses
Particulate electrode material as stated in claim 2 in which the active anode material is lithium titanate ([0015]).  

In regards to claim 7, Lee discloses
Particulate electrode material as stated in claim 1 in which the hybrid particle structures are bonded as a porous layer to a surface of a current collector foil (120 – fig. 9; [0030]), the porous layer being permeable to a non-aqueous electrolyte solution of a lithium electrolyte salt (fig. 9; [0030]).  

In regards to claim 8, Lee discloses
Particulate electrode material as stated in claim 1 in which the porous carbon particles of the porous shell have pore sizes that are characterized as one of micropores, mesopores, and macropores ([0002]). 

Claim(s) 1, 3, 5, & 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN101335346A hereafter referred to as Hu.
In regards to claim 1, Hu discloses
Particulate electrode material for an electrode of a hybrid battery/capacitor in which the battery constituent is a lithium-ion battery ([0007]); the 5electrode material comprising: 
a group of hybrid particle structures, each hybrid particle structure consisting of electrode material and capacitor material ([0008]), each hybrid particle structure being characterized by a core particle ([0008]) composed of active anode material or of active cathode material for a lithium-ion battery ([0008]), each core particle being covered by a porous shell ([0008]) of smaller carbon particles ([0008]), the carbon particles being 

In regards to claim 3, Hu discloses
Particulate electrode material as stated in claim 1 in which the core particles in the hybrid particle structures are composed of active cathode material for a lithium-ion battery ([0008]).

In regards to claim 5, Hu discloses
Particulate electrode material as stated in claim 3 in which the active cathode material is composed of at least one of lithium iron phosphate, LiFePO4 and lithium manganese oxide, LiMn2O4 ([0008]).

In regards to claim 8, Hu discloses
Particulate electrode material as stated in claim 1 in which the porous carbon particles of the porous shell have pore sizes that are characterized as one of micropores, mesopores, and macropores ([0008] – mesoporous carbon will have mesopores).

In regards to claim 9, Hu discloses
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai ‘258 in view of JP2007213866A hereafter referred to as Ito.
In regards to claim 6,
Bai ’258 fails to explicitly disclose the core particles of the hybrid particle structures have maximum dimensions in the range of one micrometer to twenty 

Ito discloses the core particles of the hybrid particle structures have maximum dimensions in the range of one micrometer to twenty micrometers (fig. 1C; [0021]) and the porous carbon particles of the shells of the hybrid particle structures have maximum dimensions in the range of ten nanometers to ten micrometers (fig. 1C; [0031] & [0041]).

It would have been to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the core-shell particulate of Bai ’258 with maximum core and shell dimensions as taught by Ito to obtain an electrode with a large surface area and have the lithium diffusion distance of the shell portion short such that effective use can be achieved for the entire volume of the core portion.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0085773 - [0007] & [0018] – electrode formed of mixture of nanoporous carbon and battery electrode material  

US 2004/0202934 – abstract – carbon coated lithium titanate
US 2009/0117020 – [0113] - lithium iron phosphate core with carbon shell
US 2008/0268342 – fig. 1; [0042]

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/David M Sinclair/Primary Examiner, Art Unit 2848